       Case 3:19-cr-00111-MEM Document 23 Filed 01/02/20 Page 1 of 2



              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
                  v                     :        3:CR-19-111
NICHOLAS STANLEY                        :       (Judge Mannion)
            Defendant                   :


                                  ORDER
      Presently before the court is the defendant’s concurred-in motion for an
extension of time to file pretrial motions and continue trial. (Doc. 22).
According to the motion, counsel received a “first partial batch of discovery”
on May 20, 2019. Thereafter continuances were requested on July 8, 2019;
August 10, 2019; and again on December 26, 2019 allegedly because the
government has failed to turn over “various promised discovery.” In light of the
foregoing the motion is GRANTED, however, on or before January 17, 2019,
the government will turn over to the defense required discovery so as to not
delay the above matter any longer. If unable to comply with their discovery
obligations in that time frame, the government shall file a memorandum with
the court explaining the delay.
      The parties shall have until February 7, 2020 to file any pretrial motions
and Motions in limine in this case.
      Jury Selection and Trial are continued until Monday, March 9, 2020 at
             Case 3:19-cr-00111-MEM Document 23 Filed 01/02/20 Page 2 of 2



9:30 a.m. in the William J. Nealon Federal Building and United States
Courthouse, 235 North Washington Avenue, Scranton, Pennsylvania in a
Courtroom to be designated at a later time.
            The court finds that this continuance of time outweighs the best interests
of the public and the defendants in a speedy trial, and that the appropriate time
shall be excluded under the Speedy Trial Act, 18 U.S.C. §3161(h)(6) and
(7)(A).




                                             S/Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: January 2, 2020
19-111-06
